DETAILED ACTION
Reissue Application:  
Final Action

Status of Claims
Claims 1-3 issued in US Patent No. 10,039,728 B1 on 08/07/2019.
In the reissue application, claims 1-3 were amended on 11/13/2020.

Information Disclosure Statement
The information disclosure statement (IDS) of 10/23/2020 (3 sheets) and of 11/13/2020 (6 sheets) have been reviewed and considered.  Since many of these references were submitted previously albeit without publication dates, these references are (1) now crossed out as duplicates in the IDS of 11/13/2020 and (2) these respective references along with their newly added publication dates are now added to the revised IDS of 06/25/2020 (34 sheets).  See enclosed copies of PTO/SB/08a FORM.
The Invention of US Patent No. 10,039,728
The instant reissue application has three independent claims that are summarized as 

follows:
As amended, claim 1 is directed to treating patients having, developing, or recovering from septic shock with the continuous IV infusion of l-epinephrine via injecting a prefilled syringe of 1 mg l-epinephrine into a 1,000 mL fluid bag resulting in a diluted concentration of about of 1 g/mL that is free of epinephrine bitartrate and has no more than 12.5% total impurities or no more than 12% d-epinephrine with a tonicity agent, which optionally comprises protecting the injected fluid bag from light or UV-radiation to prevent l-epinephrine degradation and the formation of impurities.

As amended, claim 2 is similar to claim 1 with the following two distinctions.  First, a prefilled syringe having 1 mL of l-epinephrine is injected into the 1,000 ml fluid bag resulting in a diluted concentration of 1 g/mL. The second distinction necessitates the IV infusion to have a ratio of l-epinephrine:d-epinephrine greater than 4:1. 

As amended, claim 3 is similar to claim 1 with the following two distinctions.  First, a prefilled syringe with 1 mg in 10 mL of l-epinephrine is injected into the 1,000 ml g/mL broadly. The second distinction requires the IV infusion to have a ratio of l-epinephrine:d-epinephrine greater than 4:1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Taneja1 as evidenced by Richards (Richards, J. B. et al., “Diagnosis And Management of Shock In The Emergency Department”, Emergency Medicine Department, Volume 16, Number 3, pages 1-24, March 2014, hereinafter referred to as Richards) in combination with Coralic2.

This rejection is modified to include claim 2 in view of the amendment of 11/13/2020.

Taneja teaches an injectable liquid pharmaceutical formulation in prefilled syringes containing preservative-free and sulfite-free 1mg/mL l-epinephrine sterile solution for a variety of injection uses with no more than 12.5% total impurities, including no more than 12% d-epinephrine and further including a tonicity agent e.g., sodium chloride (column 3, lines 25-29 and 47-51; column 5, lines 4-48; claims 1 and 6).  Epinephrine bitartrate is an optional ingredient (column 5, lines 57-61).  It is even possible to make the Taneja solutions into larger volumes (column 5, lines 9-11).   Moreover, the Taneja formulations are safely used as a solution for both intramuscular (IM) or subcutaneous (SC) injections to counter symptoms of anaphylaxis and intravenous (IV) injection to relieve hypotension associated with certain types of shock and fluid l-epinephrine except for its continuous administration by IV infusion as claimed.  
The Coralic article teaches continuous IV infusion of epinephrine for anaphylaxis rather than septic shock as claimed.  In particular, Coralic discloses guidelines for administering IV epinephrine continuously to a patient if anaphylactic shock appears to be severe with immediate life-threatening manifestations (pages 3/11 to 4/11).  In order to treat a patient exhibiting signs or having anaphylactic shock, Coralic enumerates three steps showing how to make a continuous IV epinephrine infusion (pages 5/11 to 7/11, including the pictures).  The first step is to procure a container e.g., pre-filled syringe of 1:10003 (i.e., 1 mg/1 mL) as in claims 1 and 2 or 1:100004 (i.e., 1 mg/10 mL) of epinephrine such as in claim 3.  In the second step, 1 mg/mL (claims 1 and 2) or 1 mg/10 mL (claim 3) of epinephrine solution is injected into 1,000 mL normal saline (i.e., tonicity agent) bag resulting in a final diluted concentration of 1 microgram/mL (1 g/mL).  In the third step, the fluid from the IV bag is “run wide open” (i.e.
However, Richards provides evidence that patients with distributive5 shock, which is caused by septic shock and anaphylaxis, exhibit the hemodynamics of profound systemic vasodilation and intravascular volume depletion (Table 1, left column page 3 and Distributive Shock pages 3-4).  Accordingly, Richards shows that patients undergoing anaphylaxis and septic shock share similar hemodynamic insufficiencies because these are both forms (causes) of distributive shock. 
Prior to the effective filing date of the instant invention, it would have been obvious to the skilled artisan to administer epinephrine continuously via IV infusion in view of Coralic while meeting the stability requirements of the optical isomers of epinephrine as disclosed by Taneja to a patient suffering from septic shock.  The artisan would have been motivated to formulate and administer more reliable and safer quantities of l-epinephrine having decreased amounts of impurities for treating septic shock as taught by Taneja along with combining the benefits of continuously infusing IV epinephrine to treat patients where shock appears to be severe with immediate life-threatening manifestations as disclosed by Coralic.  As such, a clinician would treat septic shock and anaphylaxis with a similar therapy regimen of continuous IV infusion of l-epinephrine in order to combat the hemodynamic insufficiencies of patients exhibiting profound systemic vasodilation and intravascular volume depletion with a predictable and reasonable expectation of success.  This is because septic shock and anaphylaxis are both causes of distributive shock that possess similar mechanisms of causality e.g., hemodynamic insufficiencies as evidenced by Richards.  For these reasons, the instantly claimed l-epinephrine formulation along with its known properties and uses are rendered obvious to administer 
Regarding reissue claims 2 and 3 that further include the recitation where the IV infusion of l-epinephrine has a ratio of l-epinephrine: d-epinephrine greater than 4:1, this ratio necessarily would be present in Taneja (claims 1, 3, 4, and 6).  This is because the Taneja formulation of l-epinephrine requires “no more than 12.5% total impurities or no more than 12% d-epinephrine” as recited in reissue claims 2 and 3.  

Terminal Disclaimers

A terminal disclaimer over US Patent Application No. 15/596,440 (now US Patent No. 10,004,700) was filed on 02/28/2018 during the prosecution of the application i.e., US Patent Application No. 15/616,157 that became US Patent No. 10,039,728 and is now undergoing reissue.
  
A terminal disclaimer over US Patent Application No. 14/460,845 (now US Patent No. 9.283,197) was filed on 02/21/2018 during the prosecution of the application that matured into US Patent No. 10,004,700, formerly US Patent Application No. 15/596,440.

A terminal disclaimer over US Patent No. 9,283,197 and US Patent Application No. 15/991,501 were filed on 11/13/2020 during the prosecution of the instant reissue application.

Applicant’s Arguments and Response to Arguments
Applicant’s arguments filed 11/13/2020 have been fully considered but they are not persuasive.  Applicant presents the following arguments.  
Applicant’s Arguments
First, applicant argues septic shock and anaphylaxis do not “possess similar mechanisms of causality,” nor does Richards suggest so.  Richards explains “[a]naphylaxis results from activation of mast cells and basophils through immunoglobulin E binding a specific allergen, while sepsis is caused by injury or infection e.g., indwelling catheter, an abscess, or an obstruction (page 14, left column of Richards).  See page 5 of Applicant’s Response of 11/13/2020. 
Applicant discloses that “the mainstay of treatment is rapid administration of epinephrine” along with histamine receptor antagonists or glucocorticoids for anaphylaxis, while checking lactate levels and administering antibiotics and crystalloids are keys to treating septic shock (page 13, Table 4, page 14 of Richards).  See pages 5-6 of Applicant’s Response of 11/13/2020.
Next, applicant argues the duration of therapeutic regimens for anaphylaxis and sepsis also differ, where epinephrine should be administered “immediately” for treating anaphylaxis and over longer timeframes e.g., “within 6 hours” for treating sepsis (page 14, right and left columns of Richards).  Applicant further asserts that the overall duration of treatment for anaphylaxis and septic shock also affects the timing of individual components i.e., immediate administration of a vasopressor for anaphylaxis while the vasopressor is administered after a patient fails to respond to crystalloid fluids for sepsis (page 14 and page 16, right column).  See page 6 of Applicant’s Response of 11/13/2020.
Applicant also argues the “recommended initial choice” of vasopressor is norepinephrine, not epinephrine (page 11, left column of Richards).  See page 6 of Applicant’s Response of 11/13/2020.
Applicant asserts that it is telling that Richards reviews 63 years (i.e., 1950-2013) of shock treatment studies and makes no mention of epinephrine for treating septic shock.  In fact, epinephrine was long contraindicated for treating septic shock:  “Epinephrine is contraindicated in … patients in shock (nonanaphylactic).”  Epinephrine Injection USP, Hospira (2017), page 2/4.  Epinephrine “is not used in … hemorrhagic, traumatic, or cardiogenic shock.” Epinephrine – epinephrine injection, International Medication Systems, Limited (2015), pg. 1/8-2/8.  Because sepsis can present with characteristics of cardiogenic shock (Richards, page 4, left column), the epinephrine product insert gives one of skill another reason not to administer epinephrine to a patient suffering from septic shock.  See page 7 of Applicant’s Response of 11/13/2020. 

Response to Arguments
Since the instant reissue claims are directed to a “method of treating a patient having, developing, or recovering from septic shock with a continuous intravenous infusion of l-epinephrine,” the administration of epinephrine can occur at any point in time that a patient is developing, having or even recovering from septic shock.  The primary reference of Taneja undisputedly meets the requirements of epinephrine administration to treat sepsis as recited in the claim (column 1, lines 38-51 and column 6, lines 6-8 and 16-23).  
Although Richards teaches norepinephrine is the recommended initial choice of vasopressor, Richards does not discredit or discourage using epinephrine as a vasopressor. Nonpreferred and alternative embodiments constitute prior art.  See also MPEP §2123.  In fact, Richards teaches “[v]arious vasopressor medications may be used to support the mean arterial l-epinephrine (vasopressor) for the treatment of sepsis.  
Contrary to applicant’s assertion that epinephrine is contraindicated in shock (nonanaphylactic), the vasopressor of epinephrine is known in the art for treating septic shock as shown by the following state of the art references.  First, PulmCCM6 discloses epinephrine is one of five most commonly used vasopressors for septic shock (1st paragraph page 1/4).  In fact, the Surviving Sepsis Guidelines consider epinephrine as the next-line agent for septic shock after norepinephrine (3rd paragraph on page 1/4 and last paragraph on page 2/4 of PulmCCM).  PulmCCM further recites that vasopressors can be begun and continued simultaneously with fluid resuscitation, especially in patients with severe hypotension (3rd paragraph on page 1/4).   
Next, Trzeciak7 discloses that epinephrine is one of five vasoactive agents used in the management of patients having septic shock (page 448, right column, last paragraph).  In fact, the authors of Trzeciak “concluded that there is no difference in efficacy and safety for epinephrine versus norepinephrine plus dopamine in the management of septic shock” (page 449, right column, 1st full paragraph).  Regarding applicant’s assertion that epinephrine is not used in hemorrhagic, traumatic, or cardiogenic shock, this assertion, while correct, is not germane to the 
Applicant’s Arguments
Applicant argues the categories of shock disclosed by Richards—hypovolemic, distributive, cardiogenic, and obstructive – are not meant to be dispositive or mutually exclusive.  Instead, they “can assist” emergency clinicians in generating appropriate differential diagnoses for the underlying etiology(ies) of shock and thereby guide definitive treatment (page 3, right column of Richards).  See page 5 of Applicant’s Response of 11/13/2020.

Response to Arguments
Taneja explicitly teaches the administration of l-epinephrine for treating sepsis, which is not contested by applicant.  As for Richards, this reference is used not to modify the combination of Taneja and Coralic, as asserted by applicant, but rather to provide further hemodynamic evidence e.g., profound systemic vasodilation and intravascular volume depletion in detailing how to diagnose and treat septic shock.  Considering the specific category of a patient’s shock, e.g., distributive shock “can assist emergency clinicians in generating appropriate diagnoses for the underlying etiology(ies) of shock and thereby help guide definitive treatment.”  Therefore, the artisan would administer the l-epinephrine formulation of Taneja as evidenced by Richards with a continuous infusion therapy as disclosed by Coralic to treat septic shock with a predictable and reasonable expectation of success.  
Even if Richards was used to modify Taneja, patients exhibiting the above-stated hemodynamic insufficiencies would assist a clinician in generating the appropriate diagnosis for the underlying etiologies of septic shock and thus assist in an effective treatment plan for the patient (Table 1, page 3, left column and page 3, right column).  Absolute predictability is not a 
Applicant’s Arguments
Lastly, applicant asserts that the combination of references does not teach or suggest a continuous IV infusion of l-epinephrine to treat septic shock and Richards provides no motivation to modify the combination of Taneja and Coralic to treat septic shock, instead of anaphylaxis, with a continuous infusion (pages 4-8 of Applicant’s Response of 11/13/2020).  See page 7 of Applicant’s Response of 11/13/2020.

In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant rejection is over Taneja as evidenced by Richards in combination with Coralic.  As such, the primary reference of Taneja plainly teaches IV injection of epinephrine “provides critical relief of hypotension associated with . . . septic shock” (column 1, lines 48-51 and column 6, lines 6, 7, and 21-23).  In fact as stated in the maintained rejection, Taneja meets all of the claimed l-epinephrine formulation limitations except for its continuous infusion to a patient.  Applicant failed to dispute the explicit teachings of Taneja, namely administering l-epinephrine formulations with decreased amounts of impurities in order to treat sepsis in their response.
Since the Taneja compositions are known to be used explicitly for treating septic shock, Richards augments the Taneja teachings by showing patients with similar hemodynamic attributes characterized by profound systemic vasodilation and intravascular volume depletion as evidence of clinical indicators of distributive shock i.e., sepsis (Abstract; Table 1. Categories of Shock, left column page 3 and Distributive Shock section, pages 3-4).  As such, patients exhibiting the above-stated hemodynamic insufficiencies can assist a clinician in appropriate 
In view of these reasons, Richards is used not to modify the combination of Taneja and Coralic, as asserted by applicant, but rather to provide further hemodynamic evidence detailing how to diagnose and treat septic shock.  As such, a clinician would administer the l-epinephrine formulation of Taneja as evidenced by Richards with a continuous infusion therapy as disclosed by Coralic in order to combat patients undergoing septic shock with a predictable and reasonable expectation of success.  Accordingly, these arguments are not found persuasive.
Furthermore, the previous rejection of claim 2 is withdrawn in view of the amendment of 11/13/2020 because the word “optionally,” which relates to the phrase that protects the IV fluid bag from light or UV-radiation was reinstated.  As such, claim 2 now is combined with the rejection of claims 1 and 3 over the Taneja as evidenced by Richards in combination with Coralic.
Withdrawn Double Patenting

In response to the Terminal Disclaimer of 11/13/2020, the provisional rejection of claims 1 and 3 on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15/991,5018 (reference application, hereinafter referred to as the ’501 Application) in further view of Graham9 as evidenced by CUHK10 is withdraw.

In response to the Terminal Disclaimer of 11/13/2020, the provisional rejection of claim 2 on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15/991,501 in combination with Graham as evidenced by CUHK and further in view of Hoellein is withdrawn.

In response to the Terminal Disclaimer of 11/13/2020, the rejection of claims 1 and 3 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,283,197 (hereinafter referred to as the ’197 Patent) as evidenced by Richards in view of Coralic is withdrawn. 

In response to the Terminal Disclaimer of 11/13/2020, the rejection of claim 2 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,283,197 (hereinafter referred to as the ’197 Patent) as evidenced by Richards in combination with Coralic and further in view of Hoellein is withdrawn.

Conclusion

Claims 1-3 are pending.
Claims 1-3 are rejected.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Correspondence
	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you 

All correspondence relating to this Reissue should be directed:

	By EFS:	Registered users may submit via the electronic filing system EFS-
			Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
				Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of  correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Dwayne C. Jones/				/Timothy J. Kugel/
Patent Reexamination Specialist		Patent Reexamination Specialist
Central Reexamination Unit, 3991		Central Reexamination Unit, 3991

/Jean C. Witz/				
Supervisory Patent Reexamination Specialist		
Central Reexamination Unit, 3991



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1     US Patent No. 9,283,197 B1 issued on 03/15/2016 to Taneja (listed on the IDS of 03/11/2019).
        
        2     Coralic, Zlatan. “The Dirty Epi Drip:  IV Epinephrine When You Need It”, Academic Life in Emergency Medicine, June 27, 2013 (URL:https://www.aliem.com/2013/06/dirtyepi/  (listed on the IDS of 08/22/2019 and on the PTO Form 892 of 12/02/2019).
        3     Epinephrine having a concentration unit of 1:1000, correlates to 1 gm:1000 mL, which is also equivalent to 1000 mg:1000 mL, which ultimately equates to 1 mg:1 mL or 1 mg/mL.  In other words, 1 mL of 1:1000 vial is drawn from the prefilled container to yield the delivery of 1 mg of epinephrine as in claims 1 and 2. 
        
        4     Epinephrine having a concentration unit 1:10000, correlates to 1 gm:10000 mL, which is also equivalent to 1000 mg:10000 mL, which equates to 1 mg:10 mL.  In this case, 10 mL of 1:10000 vial is drawn from the prefilled container resulting in the administration of 1 mg of epinephrine as in claim 3.
        
        5     The mechanisms that can result in shock are divided into four (4) categories: (1) hypovolemic; (2) distributive; (3) cardiogenic; and (4) obstructive (Abstract of Richards).
        
        6     PulmCCM, Vasopressors for septic shock (from the Surviving Sepsis Guidelines), published 9/13/2013 obtained from the internet on 1/12/2020 at https://pulmccm.org/review-articles/vasopressors-septic-shock-surviving-sepsis-guidlines/.
        
        7     Trzeciak et al. “Septic Shock” Critical Care Medicine, 2008, Third Edition, Part II, Critical Care Cardiovascular Disease, Chapter 24, pp. 439-452, submitted in IDS of 11/13/2020.
        8     US Patent Application No. 15/991,501, has published as US 2018/0333374 A1 on 11/22/2018 to Taneja (listed on the enclosed PTO Form 892).
        
        9     Graham, C.A. et al., “Critical care in the emergency department:  shock and circulatory support”, Emerg Med J 22:17-21, 2005 (listed on the PTO Form 892 of 12/02/2019).  
        
        10     Epinephrine, Inotropes & Vasopressors, The Department of Anaesthesia & Intensive Care, Chinese University, Hong Kong (CUHK), December 1999, obtained from https://www.aic.cuhk.edu.hk/web8/inotropes.htm on 11/01/2019) (listed on the PTO Form 892 of 12/02/2019).